227 Ga. 468 (1971)
181 S.E.2d 490
O'GORMAN
v.
O'GORMAN.
26389.
Supreme Court of Georgia.
Argued March 9, 1971.
Decided April 8, 1971.
Richardson, Chenggis & Constantinides, Robert P. Mallis, for appellant.
Houston White, Sr., for appellee.
GRICE, Justice.
This appeal involves ruling made in a divorce and alimony case. All the enumerations of error require consideration of the evidence. However, appellant specified in his notice of appeal that no transcript be filed in the record of appeal, and none has been sent to this court. Furthermore, no stipulation showing the facts necessary for rulings by this court has been entered into and filed. The duty rests upon the appellant to have the transcript prepared if needed for decision here. Code Ann. § 6-805 (Ga. L. 1965, pp. 18, 24). Without the transcript we must assume that the evidence authorized the judgments. Under these circumstances the judgments complained of must be affirmed. See Graham v. Haley, 224 Ga. 498 (162 SE2d 346).
Judgments affirmed. All the Justices concur.